Case: 4:17-cr-00100-NAB Doc. #: 160 Filed: 10/09/18 Page: 1 of 3 PagelD #: 1266

August 29, 2018

The l-ionorab|e Nannette A. Bal<er
United States Chief i\/lagistrate Judge
Eastern District of i\/lissouri

111 south 10th street

St. Louis, lVlO 63102

Re: U.S. v Collin lVchtee

DearJudge Bal<er:

lVly name is Karen Jacobsmeyer lVicAtee and l have been married to Co||in for almost 16 years. We have
two children. Nata|ie is 13 years O|d, in 8“‘ grade, and a musical theatre buff who aspires to be a ”trip|e
threat” on Broadway. Lul<e is 10 years o|d, in 4‘*‘ grade, and adores all sports but especially baseball. l
am a former pharmaceutical sales rep turned stay-at~home mom after getting laid off in 2010. | have
written this letter to you in my head at least a dozen times but struggle with the fact that it's extremely
difficult to summarize my husband's character in a letter. in short, to know him is to love him.

Co||in and i are active members ofour Church community at St. Clare of Assisi in Eilisvl|ie. tast Weel<,
during the Pastor’s sermon, he mentioned that God calls us to be patient, kind, generous (with our time,
talent, and treasure), and forgiving. He continued to say that as we work on developing these traits in
ourselves, We are ALSO called to demonstrate these characteristics for others and teach them to our
children as they grow. it struck me that THOSE were the characteristics in my husband that l most
admire.

Coilin is patient. One of my favorite things to do in my “spare” time is watch Luke play baseball. Anyone
who has watched youth sports or coached children knows the best coaches are patient. Coaching youth
sports is not for the faint of heart! When Lul<e started playing baseball in kindergarten, Co||in decided
he would leave the coaching to someone else and would join me in the bleachers. A few games into the
season, he'd watch the game from the fence. By late season he Was ”he|ping” in the dugout and the
following year he was all-in as an official coach. Luke has a fun and talented team and they are exciting
to watch but what really touches me is Watchlng Coi|in interact with his players. Co||in is ALWAYS calm
and patient with the boys. He kneeis to their eye level and takes the time to explain plays and errors
l<ind|y. l-le doesn’t raise his voice (which is rare in competitive youth sports today!) and is the ”go to”
coach on the team to help the boys manage their own tempers and tears. He never fails to give a high

Case: 4:17-cr-00100-NAB Doc. #: 160 Filed: 10/09/18 Page: 2 of 3 PagelD #: 1267

five or encouragement whether or not the game is going our way. lt is truly a joy to watch him mentor
the boys on sportsmanship and the vaiue of being a part of a team.

Col|in is kind. Being ”klnd” almost feels like a generic trait that is shared by so many people to some
degree. Co||in is kind while expecting nothing in return and his sincerity towards people does not
discriminate Col|in has never met a stranger. He knows the names of the cashiers at the gas station and
the servers at his favorite lunch spot. l~le introduces himself to the people sitting in our vicinity at
Cardinals games and concerts. He’s the guy that everyone wants to play golf with (and it’s not because
of his talent!}. l have lived in St. l_ouis my entire life (versus Co||in’s 17 years) and he has more close
friends than | could make in a lifetime You do not need to ask him twice to help a friend move, fix up
their house or carpool extra kids around. |'ve heard it said that you can tell how wella person has lived
by how many people show up at their funeral. l have no doubt in my mind that many years from now
(God willingl, Collin's sendoff will be standing room oniy.

Col|in is generous with his time, talent, and treasure. l-le has been a committee member for charity
trivia nights and golf tournaments for lVlarygrove Children's Home and The |Vlatthew and Andrew Akin
Foundation. He is often the first to sign up to attend walks, performancesl golftournaments and special
events for the varied charities we support such as JDRF, ignite Theatre Compa ny, Variety Children's
Charity, and Kids in the l\/liddle. He’s volunteered to assemble ”Cancer Support Binders” to donate to
hospitals and cancer support groups. lt seems there is always a charity event on our calendar and no
charity is too big or too small to contribute to in some capacity. |t's no surprise to me that Col|in's many
friends reach out to him when they have a special event they'd like to support because Co||in ALWAYS
shows up.

One example in our lives (but certainly not the only example) where Collin demonstrates all the
characteristics our Pastor described in his sermon is this:

A little over two years ago, Co||in’s brother-in-law, Brian, passed away unexpectedly. l-lis nephew,
Blake, struggled after the death of his father and was at odds with his mother (Coi|in's sister, Lisa).
Col|in not only helped Blake financially but invited Blake to move from indiana to our horne so we could
help him find his footing again. Collin continues to be a major source of emotional support for Blake.
He helped Blake find a good job, kept him active with the church softball league, and acted like a big
brother to him. The death of a beloved family member is difficult at best and when his nephew needed
someone the most, Col|in stepped in and stepped up without hesitationl

Of course, what character letter is complete without mentioning a few ofthe things that annoy me
about my husband? He bates taking photos and grumbles when it's time to take our family Christmas
card snapshot (but he does let me pick out his outfit). l sometimes wish his passion for cooking/yard
work/cleaning floors would exceed his passion for golfing. lt took years to teach him how to properly
fold bath towels (rny way or the highwayl}. |n large groups his volume tends to increase as the volume
in the room increases which often prompts a ”we're standing right next to you so there's no need to be
so loud” comment from his loving wife. There have been times in the 18 years that we've known each
other that l've thought: ”what in the world am l doing??” At the end of the day, l know in my heart that

Case: 4:17-cr-00100-NAB Doc. #: 160 Filed: 10/09/18 Page: 3 of 3 PagelD #: 1268

l married a good man. Collin is honest, loyal, loving and kind. He works hard. He teaches our children
the values that God and society expect of them. He’s an excellent role model for our children and the
children he coaches. He's a devoted father, husband, and friend. l love him very much.

l could write page upon page about my feelings for Collin and l still wouldn't make a dent in describing
what a special person he is. judge Baker, l respectfully ask that you take my statements into
consideration when deciding the outcome ofthis case.

Sincerely,

|<aren Jacobsmeyer l\/chtee

